Citation Nr: 0512286	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1977 to January 1980.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2002 rating decision of Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims for service connection for PTSD, 
a bilateral hip disability, a left knee disability, a right 
knee disability, a low back disability and a right hand 
disability.

The RO issued a subsequent rating decision in March 2003, 
granting the veteran's claim for service connection for a 
right hand disability.  As the veteran did not indicate a 
desire to appeal this issue, the Board finds that the right 
hand disability is not in appellate status, and will not be 
discussed further.

REMAND

?	This claim is remanded to comply with the Veterans' 
Claims Assistance Act (VCAA).

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  It is noted that the veteran 
has not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must ensure that all provisions of VCAA are 
properly applied in the development of the claims.  
Specifically, the RO must inform the veteran of the 
following:

a.  The RO must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The RO must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.	The RO must inform the claimant of the 
information and evidence the veteran is expected 
to provide.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).

d.  The RO must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claims should be re-adjudicated.  In 
the event that the claims are not resolved to the 
satisfaction of the appellant, he should be furnished a 
Supplemental Statement of the Case regarding 
entitlement to service connection for PTSD, a bilateral 
hip disability, a left knee disability, a right knee 
disability and a low back disability , which includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The appellant must be given 
the opportunity to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

